Bloodworth, J.
“The verdict in this case is dependent entirely on circumstantial evidence. The proved facts are consistent with innocence, and are insufficient to exclude every reasonable hypothesis save that of the guilt of the accused. Suspicion of guilt will not authorize a conviction. Penal Code (1910), § 1010; Williams v. State, 113 Ga. 121 (39 S. E. 481). It was error to refuse a new trial.” Henderson v. State, 141 Ga. 134 (2) (92 S. E. 811).

Judgment reversed.


Broyles, O. J., and Lulce, J., concur.